DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 12/1/2021, responding to the office action mailed on 8/2/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-18.  

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-7 are allowed because the prior art of record, US 2017/0373192 in view of US 2015/0084043 and US 2015/0179803, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the crystalline metal oxide is configured such that the carrier is transferred through the second layer” in combination with other elements of the base claims 1.



Claims 9 and 12-13 are allowed because the prior art of record, US 2017/0373192 in view of US 2015/0084043 and US 2015/0179803, neither anticipates nor render obvious the limitations of the base claims 9 that recite “the crystalline metal oxide is configured such that the carrier is transferred from the source to the drain through the second layer” in combination with other elements of the base claims 9.

Claim 10 is allowed because the prior art of record, US 2017/0373192 in view of US 2015/0084043 and US 2015/0179803, neither anticipates nor render obvious the limitations of the base claims 10 that recite “the first layer and the second layer are each placed substantially perpendicularly to a formation surface of the crystalline metal oxide; the crystalline metal oxide is configured such that the carrier is transferred from the source to the drain through the second layer” in combination with other elements of the base claims 10.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/TONG-HO KIM/Primary Examiner, Art Unit 2811